Citation Nr: 1630852	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  14-17 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial compensable evaluation for left thumb sprain.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1975 to April 1979.

This case is before the Board of Veterans' Appeals  (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York granting service connection for left thumb sprain, from which the Veteran appealed the initial noncompensable (0 percent) disability rating.               See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

A Board videoconference hearing was held January 2016.  The Veteran's representative at that proceeding was the Paralyzed Veterans of America (PVA).  Whereas a power of attorney form (VA Form 21-22) appointing PVA the representative is absent from the Veterans Benefits Management System (VBMS) and "Virtual VA" electronic records, the Board will proceed with this case given the grant herein of full benefit.  The Veteran is advised to ensure documentation is updated for purpose of any future matter. 

The Veteran's May 2016 formal claim for nonservice-connected pension is referred to the RO as Agency of Original Jurisdiction (AOJ) for adjudication.  


FINDING OF FACT

The Veteran has limitation of motion involving the left thumb approaching a gap measured at more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, when factoring in the signs and symptoms of functional loss due to pain, fatigue and incoordination.






CONCLUSION OF LAW

The criteria are met to establish an initial 20 percent evaluation for a left thumb sprain from May 26, 2011. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59; 4.71a, Diagnostic Code 5228 (2015) 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.         §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102 , 3.159 and 3.326 (2016).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. 

Given the Board's grant of the highest schedular evaluation assignable for the Veteran's left thumb condition, any potential errors in the duties to assist or provide notice are moot. Moreover, the Veteran has undergone VA Compensation and Pension examination, and all pertinent treatment records have been obtained.

Under VA law, disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.

The RO previously evaluated the Veteran's condition as left thumb sprain (previously claimed as left hand and thumb injury) associated with left index finger amputation, middle phalanx.  The condition was rated noncompensable (0 percent) under provisions of Diagnostic Code 5299-5228 for an unspecified musculoskeletal disorder rated on the basis of limitation of motion of the thumb.  

Turning next to Diagnostic Code 5228, the rating criteria provides for a noncompensable rating for limited motion of the thumb with a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating is warranted when that gap between finger joints increases at one to two inches (2.5 to 5.1 cm.).  A 20 percent rating is warranted when that gap between finger joints increases at more than two inches (5.1 cm.).  The assigned rating does not differ whether a major or minor upper extremity is involved.

Under Diagnostic Code 5224 governing thumb ankylosis, a 10 percent rating is assigned for favorable ankylosis, a 20 percent for unfavorable ankylosis.  A note to that diagnostic code directs consideration of whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  

When evaluating a musculoskeletal disability based upon range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors           are not already contemplated in the governing rating criteria.  Id.; see also 38 C.F.R.           §§ 4.40, 4.45 and 4.59.

The Board on thorough review of the facts of this case, cognizant of functional limitation, and, application of VA's benefit-of-the-doubt doctrine, will award a           20 percent initial evaluation for left thumb disability.  

On VA examination September 2012 the Veteran was initially found to have gap measured between the thumb pad and fingers, but no estimation stated by the examiner of the size of gap upon the actual examination report.  The Veteran had pain beginning at gap of less than 1 inch.  There apparently was no worsening on repetitive motion test.  The VA examiner further cited factors of functional impairment -- less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, atrophy of disuse.  There was no ankylosis.  The Veteran reported occasional use of a brace.  The examiner found that remaining effective functioning was not so diminished that amputation with prosthesis was warranted.  There was an impact on his field of work of carpentry.

At the January 2016 Board hearing the Veteran indicated that the left thumb was inelastic and did not bend, and there was difficulty with grasping motion and touching the thumb to the other fingers.  There was noted limitation in motor skills that impacted capacity to carry out employment related activities.  

In view of the above, an increase to 20 percent is warranted.  The VA examination findings indicate that pain limited mobility to a thumb gap of around one to two inches, and the Veteran demonstrated additional limitation of motion and functional impairment at his hearing.  The demonstrated limitation of motion at his examination corresponds to a 10 percent rating under Diagnostic Code 5228, and the Board finds that demonstrated joint fatigue, episodic incoordination, possible atrophy and difficulty with various occupational tasks establishes functional loss warranting additional compensation to the maximum schedular 20 percent rating for limitation of motion under Diagnostic Code 5228.  See Deluca, supra; 38 C.F.R. §§ 4.45, 4.59.  There is no ankylosis, and moreover, the rating for ankylosis would provide no greater compensation for the Veteran's thumb disability. 38 C.F.R. § 4.71a, DC 5224 (2015).

The 20 percent rating is assigned from the May 26, 2011 effective date of service connection for the underlying service-connected left thumb disability.




ORDER

A 20 percent evaluation for a left thumb disability is granted from May 26, 2011, subject to the law and regulations governing the payment of VA compensation.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


